       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 1 of 7


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   PEDRO MELENDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:18-mj-00034-JDP
12                     Plaintiff,                   JOINT MOTION TO DISMISS PROBATION
                                                    VIOLATION; VACATE HEARING AND
13   vs.                                            TERMINATE PROBATION
                                                    ORDER
14   PEDRO MELENDEZ,
                                                    Date: December 15, 2020
15                    Defendant.                    Time: 10:00 a.m.
                                                    Judge: Hon. Helena M. Barch-Kuchta
16
17
18                                        NOTICE OF MOTION
19   PLEASE TAKE NOTICE that as soon as this matter can be heard before the Honorable United
20   States Magistrate Judge Helena Barch-Kuchta the parties, through their respective counsel, Sean
21   Anderson, Yosemite Legal Officer, counsel for the government, and Benjamin A. Gerson,
22   Assistant Federal Defender, counsel for the defendant, Pedro Melendez, hereby stipulate and
23   jointly move this Court to dismiss the affidavit of alleged probation violation, vacate the hearing
24   currently scheduled for December 15, 2020 and terminate Mr. Melendez’s sentence of probation.
25          This motion is made pursuant to the United States Constitution; Federal Rules of
26   Criminal Procedure, Rule 12(b)(2); Eastern District of California Local Rule Crim 16-440; and
27   all applicable statutory and case law.

28          This motion is supported by this Notice of Motion; the Memorandum of Points and
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 2 of 7


 1   Authorities; the attached exhibits; the files and records of this case; and such argument and

 2   further law and evidence as may be presented.

 3                                                MOTION

 4            The parties jointly move the court to dismiss the pending probation violation, vacate the

 5   admit/deny hearing scheduled for December 15, 2020, and terminate Mr. Melendez’s sentence of

 6   probation. This motion is made based on facts known to the parties which are not disputed and

 7   therefore a hearing on the parties do not request further hearing on the matter.

 8                            MEMORANDUM OF POINTS AND AUTHORITIES

 9                                               Introduction

10            Pedro Melendez is currently scheduled for an admit/deny hearing on December 15, 2020.

11   At that hearing he anticipates entering a denial to Charge One of the alleged probation violation:

12   failing to obtain his driver’s license, and raising the affirmative defense of his indigence. After

13   settlement discussions the parties jointly file the instant motion in the interest of preserving

14   judicial resources. The parties are in agreement that Mr. Melendez is indigent, and that the only

15   obstacle to him fulfilling the final obligation of his sentence of probation is money.

16   Furthermore, the interests of the government are satisfied by Mr. Melendez’s substantial

17   compliance in adhering to the terms of his extended probation without a new law violation, his

18   payment of fines and surcharges to the court, and the public safety interest in his completion of

19   the California DUI class. The parties note that because Mr. Melendez has completed his

20   California DUI class, Charge Two of the alleged probation violation is moot.

21                                   Procedural Posture and Relevant Facts

22            On September 18, 2018, Pedro Melendez pleaded guilty to one count of driving while

23   privilege revoked in violation of California Vehicle Code 14601.1 as incorporated by 36 C.F.R. §

24   4.2. The Honorable United States Magistrate Judge Jeremy D. Peterson subsequently sentenced

25   Mr. Melendez to 18 months unsupervised probation with standard conditions, $600.00 in fines

26   and surcharges, completion of the California Department of Motor Vehicles multi-offender DUI

27   class, a prohibition on operating a motor vehicle with any detectable amount of alcohol in his

28   blood, and requiring that Mr. Melendez obtain his driver’s license. The final condition being

      Melendez – Motion to Dismiss                    -2-
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 3 of 7


 1   subject to modification should the California Department of Motor Vehicles policies pose a

 2   barrier to completion. See ECF #4. Despite interruptions caused by the 2019 Bryceburg fire, Mr.

 3   Melendez had paid his fine in full and was enrolled in the California DUI class by November

 4   2019. See ECF #11. On February 6, 2020, the parties stipulated to extend Mr. Melendez’s term

 5   of probation to allow him time to finish the California DUI program. On September 2, 2020 the

 6   government filed a probation violation alleging that Mr. Melendez had not completed the DUI

 7   course and had not obtained his driver’s license. On September 15, 2020 Mr. Melendez

 8   appeared telephonically for an initial appearance on the alleged probation violation. At that time

 9   Mr. Melendez explained to the undersigned defense counsel that he had in fact completed the

10   California DUI class, but because of work interruptions due to the coronavirus pandemic he did

11   not have the funds to pay the fees for the course, and so the provider would not give him his

12   certificate of completion. After being advised of his rights, the case was continued to December

13   15, 2020 for an admit/deny hearing and to allow Mr. Melendez time to gather the necessary

14   funds to pay for his DUI class certificate. On December 1, 2020 Mr. Melendez, having secured

15   the necessary funds, provided proof of completion of his DUI class to the government.

16            Since that time, Mr. Melendez has been laid off and is effectively homeless. He

17   previously worked at DL Wholesale in Livermore, CA. Being out of work has left Mr.

18   Melendez truly indigent. Because of the severe backlog he has yet to be approved or receive any

19   unemployment benefits, and has not been able to find new employment. He currently does not

20   have a permanent address and stays with friends and relatives. He subsists on a small amount of

21   money his mother sends him periodically.

22            Because of his ongoing indigence he has been unable to pay the California DMV the

23   necessary fees to reinstate his license. The California DMV requires Mr. Melendez to acquire an

24   SR-22 through his insurance company, which must accompany the purchase of an insurance

25   policy, and pay approximately $200.00 in reinstatement fees to the DMV. Mr. Melendez has

26   been unable to find a new job and has been unable to borrow enough money to pay these fees as

27   of the instant filing. Mr. Melendez is currently scheduled for an admit/deny hearing on

28   December 15, 2020. At that hearing he anticipates entering a denial to failing to obtain his

      Melendez – Motion to Dismiss                   -3-
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 4 of 7


 1   driver’s license based on the affirmative defense of his indigence.

 2                                             Legal Standard

 3            If a probationer has made reasonable efforts to pay a fine, but is unable to do so through

 4   no fault of his own, it is fundamentally unfair to revoke probation without considering adequate

 5   alternatives. Bearden v. Georgia, 421 U.S. 660 at 668-669. In revocation proceedings for

 6   failure to pay a fine, a sentencing court must inquire into the reasons for the failure to pay and

 7   determine whether the probationer willfully neglected his obligations or is unable to pay through

 8   no fault of his own. Bearden at 672. The government’s interest in punishment and deterrence

 9   may be fully served by alternative sentencing. Id. at 671-672.

10                                                Argument

11            In Bearden v. Georgia, 461 U.S. 660 (1983) the petitioner pleaded guilty and received a

12   deferred sentence on the condition that he pay a total of $750.00 in fines and restitution. After

13   making a partial payment, the petitioner lost his job and notified his probation officer that he

14   would be late with the remaining payments. The probation officer immediately filed a probation

15   violation, and the petitioner was re-sentenced to prison. Bearden, at 662-663. On review, the

16   Supreme Court held that the Due Process clause required an inquiry into whether a probationer’s

17   non-payment is willful or a result of his indigence. To gloss over such inquiry and summarily

18   imprison a defendant for non-payment runs against ideas of fundamental fairness. Id. at 666. In

19   Bearden the Court noted that the record supported a finding of the petitioner’s indigence: he had

20   little formal education and was barely literate, was unemployed, and had made bona fide efforts

21   to make his initial payments by borrowing money from his parents.

22            The Ninth Circuit, applying Bearden, relies on a two-step analysis. First, the court must

23   inquire whether the probationer has made reasonable efforts to pay the fine, and yet cannot do so

24   through no fault of his own. Second, if the court finds in the affirmative, it must consider

25   adequate alternative methods of punishment. United States v. Glaspell, 959 F.2d 242 (9th Cir.

26   1992) citing United States v. Keith, 754 F.2d 1388, 1391 (9th Cir.), cert. denied, 474 U.S. 829

27   (1985) (“incarceration of an offender for noncompliance with a restitution order be preceded by a

28   determination that the offender has not made bona fide efforts to pay, or, if the offender has

      Melendez – Motion to Dismiss                    -4-
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 5 of 7


 1   made such efforts, that alternative punishments will not satisfy the penological interests of the

 2   Government.”)

 3            In the instant case, the violation at issue is analogous to a failure to pay court imposed

 4   fines and surcharges. While the letter of Mr. Melendez’s sentence requires him to obtain a

 5   driver’s license, all substantive requirements, other than payment of DMV fees, have been met.

 6   Indeed the main barrier to the reinstatement of his driver’s license was the California DUI class,

 7   which he completed as part of his obligations to this court. There is no question that his inability

 8   to have his license reinstated is a matter of money, not of effort or willingness.

 9            Applying the two part test from Glaspell the court must first determine whether bona fide

10   efforts have been made to pay. The government and defense counsel in this case agree that Mr.

11   Melendez has made such efforts. His initial payments of his fines to the court were in large part

12   timely, acknowledging the interruptions caused by the Bryceburg fire. Mr. Melendez enrolled in

13   the 18 month California multi-offender DUI class and consented, through counsel, to the

14   extension of his probation term in order to complete the lengthy program, indicating his

15   willingness to complete his obligations. At the termination of that program, he was unemployed,

16   but made efforts to retrieve his certificate by collecting the necessary funds to pay program fees.

17   Finally, he is clearly aware of his obligations to the California DMV, specifically the

18   requirement he obtain an SR-22 and the fee amounts owing, indicating that he has made the

19   efforts to inquire into the necessary steps, even though he lacks the resources to execute them.

20            Because the parties agree that Mr. Melendez has made bona fide efforts and do not have

21   reason to believe he has been intentionally dilatory, the parties ask the court to consider the

22   second step in the Glaspell analysis, whether alternative sentences will satisfy the penological

23   interests of the state. The parties are again in agreement that Mr. Melendez’s sentence to date is

24   satisfactory. First, the public safety interests are satisfied by Mr. Melendez completing the DUI

25   class. Second, Mr. Melendez has already served an additional nine months, for a total of 27

26   months of probation, without a new law violation. Third, Mr. Melednez has paid his fines and

27   surcharges to the court, serving the government’s interest in punishment. Fourth, Mr. Melendez

28   has made efforts to apprise himself of the necessary steps to obtain his driver’s license, even

      Melendez – Motion to Dismiss                     -5-
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 6 of 7


 1   though he lacks the means to fully execute those steps, indicating the successful deterrence of the

 2   conduct to which he pleaded guilty. On this final point it is also worth noting the Honorable

 3   Judge Peterson’s allowance for flexibility in obtaining a driver’s license given the strictures of

 4   the California DMV. See. ECF #4. This flexibility satisfies the mandate of Bearden and Glaspell

 5   in allowing for alternative sentencing methods when obstacles to indigent probationers exist.

 6                                                Conclusion

 7            For the aforementioned reasons the parties now move the court to grant the requested

 8   relief in dismissing the affidavit of alleged probation violation, vacating the admit deny hearing

 9   scheduled for Dec. 15, 2020, and terminating Mr. Melendez’s sentence of probation. Because

10   the parties are in agreement as to the relevant facts, the parties move the court to grant relief

11   without a hearing.

12                                                          Respectfully submitted,

13                                                          McGREGOR SCOTT
                                                            United States Attorney
14
15   Dated: December 10, 2020                               /s/ Sean Anderson
                                                            Sean Anderson
16                                                          Acting Legal Officer
                                                            National Park Service
17                                                          Yosemite National Park

18                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
19
20   Date: December 10, 2020                                /s/ Benjamin Gerson
                                                            Benjamin Gerson
21                                                          Assistant Federal Defender
                                                            Counsel for Defendant
22                                                          Pedro Melendez
23
24
25
26
27
28

      Melendez – Motion to Dismiss                    -6-
       Case 6:18-mj-00034-JDP Document 23 Filed 12/11/20 Page 7 of 7


 1                                              ORDER

 2
 3            This matter comes before the Court upon the parties Joint Motion to Dismiss Probation

 4   Violation, Vacate Hearing and Terminate Probation filed December 10, 2020 (Joint Motion,
 5
     Doc. No. 22). The Court, having considered the parties’ Joint Motion, the stipulated facts, and
 6
     applicable law, and finding good cause, dismisses the affidavit of alleged probation violation,
 7
     vacates the admit deny hearing scheduled for Dec. 15, 2020, and terminates the sentence of
 8
 9   probation in the matter of United States v. Pedro Melendez, case no.6:18-mj-00034.

10
     IT IS SO ORDERED.
11
12
     Dated:       December 11, 2020
13                                                   HELENA M. BARCH-KUCHTA
                                                     UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Melendez – Motion to Dismiss                 -7-
